LETTS, Judge.
The wife appeals from a Final Judgment of Dissolution of Marriage restricting her to rehabilitative alimony for five years. We reverse.
A protracted discussion of the instant facts would add nothing to the body of marital law. Suffice it to say, this is another classic case in which permanent alimony should have been awarded. Moler v. Moler, 508 So.2d 520 (Fla. 4th DCA 1987). Accordingly, we reverse the award of rehabilitative alimony with directions to make the same award permanent.
In view of the fact that the rehabilitative alimony, now permanent, will not cease in five years, we also direct the court to revise paragraph 16 of the Final Judgment and keep the child support award constant.
In all other respects, the Final Judgment is affirmed.
DOWNEY and DELL, JJ., concur.